UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1322



THERESA C. DEWS; EDGAR B. DEWS, JR.,

                                            Plaintiffs - Appellants,

          versus


DENNY’S RESTAURANT, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-98-1636-JFM)


Submitted:   July 30, 1999                 Decided:   August 12, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan E. Halperin, REGAN, HALPERIN & LONG, P.L.C., Washington,
D.C., for Appellants. Kevin Karpinski, ALLEN, JOHNSON, ALEXANDER
& KARP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theresa C. Dews and her husband appeal the district court’s

order dismissing their civil action.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Dews v. Denny’s Restaurant, Inc., No. CA-98-1636-JFM (D. Md. Feb.

8, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2